DETAILED ACTION
This is the office action in response to the above identified patent application with regards to the amendments filed on 5/19/2021.  Claims 1-3, 5-8 and 10-18 are currently pending and being examined. Claims 11-15 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on 5/19/2021.  These drawings are acceptable.

Claim Objections
Claim 16 is objected to because of the following informalities:  “an integral rib” be recited when referencing the rib. Thus “the rib” should read --the integral rib-- in line 9 and 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingels (WO-2011127901).
Regarding Claim 1. Kingels discloses a gas turbine engine (Abstract) comprising: 
a high pressure spool and a low pressure spool (¶ 4 of attached translation), the low pressure spool including a low pressure shaft (10) operably connected to a fan (¶ 4 and ¶ 18), the high pressure spool including a high pressure (20) shaft operably connected to a high pressure turbine (¶ 19), the low pressure shaft and the high pressure shaft being co-axial with one another (Figure 1); 
a sump region (Annotated Figure I) axially concurrent with a forward portion (Annotated Figure I) of the low pressure shaft and located axially forward a forward most portion (Annotated Figure I) of the high pressure shaft, the sump region defined radially between the forward portion of the low pressure shaft and an inner boundary (Annotated Figure I) of an air inlet passage (50); 
a high pressure shaft bearing (32); 
an adapter shaft (Annotated Figure I) forward of the high pressure shaft bearing rotational coupled to the high pressure shaft (22 is the rotor which spins with the HP shaft), the adapter shaft having an outer diameter (Annotated Figure I) greater than the outer diameter of the high pressure shaft (Annotated Figure I) 
a rotor (22) of an electric starter generator (21 and 22 make an electric starter generator) coupled to the adapter shaft (Figure 1); 


    PNG
    media_image1.png
    778
    1336
    media_image1.png
    Greyscale

Annotated Figure I

    PNG
    media_image2.png
    648
    1250
    media_image2.png
    Greyscale

Annotated Figure II

Regarding Claim 2. Kingels discloses the gas turbine as discussed regarding Claim 1, Kingels further discloses wherein the adapter shaft comprises: 
a cylinder (Annotated Figure I) having an upstream end (on the left) and a downstream end (on the right), the cylinder having an outer diameter (a cylinder has an outer diameter), the outer diameter greater than the outer diameter of the turbine shaft (Figure 1); the outer cylinder having a radially outer surface (Annotated Figure I); 
a radial flange (Annotated Figure I) connected to one of the upstream end or downstream end (downstream end), the flange extending radially inward from the outer cylinder to define a bore hole (Annotated Figure II), the bore hole having an inner diameter less the outer diameter of the high pressure shaft (Figure 1); the outer surface of cylinder defining an integral a rib (Annotated Figure II) at the downstream end, the rib extending radially from the outer surface, 
wherein the spanner nut axially retains the radial flange with respect to the high pressure shaft and the high pressure shaft has an axial facing surface (Annotated Figure II) restricting rearward axial movement of the adaptor shaft (The adapter shaft could not pass the axial facing surface); and wherein the electric rotor is attached to the outer surface of the cylinder (Figure 1); wherein the rib axially seats the electric rotor (Figure 1).
Regarding Claim 3. Kingels discloses the gas turbine as discussed regarding Claim 2, Kingels further discloses wherein the low pressure shaft having an outer diameter less than or equal to an inner diameter of the high pressure shaft (Figure 1 the low pressure shaft is nested within the high pressure shaft); the high pressure shaft bearing being axially restrained by the 
Regarding Claim 5. Kingels discloses the gas turbine as discussed regarding Claim 1, Kingels further discloses wherein the high pressure shaft having an inner diameter greater than the outer diameter of the low pressure shaft (Figure 1 the low pressure shaft is nested within the high pressure shaft, thus the high pressure shaft has an inner diameter greater than the outer diameter of the low pressure shaft).
Regarding Claim 6. Kingels discloses the gas turbine as discussed regarding Claim 3, Kingels further discloses a groove (Annotated Figure II) on the outer surface of the cylinder and a retaining ring (Annotated Figure II) within the groove upstream of the electric rotor and axially restraining the electric rotor (Annotated Figure II).
Regarding Claim 7. Kingels discloses the gas turbine as discussed regarding Claim 1, Kingels further discloses a groove (Annotated Figure II) on the outer surface of the cylinder and a retaining ring (Annotated Figure II) within the groove upstream of the electric rotor and axially restraining the electric rotor (Annotated Figure II).
Regarding Claim 8. Kingels discloses the gas turbine as discussed regarding Claim 3, Kingels further discloses wherein the electric starter generator within the forward sump of the gas turbine (Annotated Figure I), wherein a stator (21) of the electric starter generator is rotationally fixed to with respect to a casing of the gas turbine (a stator does not rotate, nor does a gas turbine casing).

Regarding Claim 16. Kingels discloses adaptor shaft assembly for a gas turbine engine (Abstract) comprising: 

a cylinder (Annotated Figure I) having an upstream end (on the left) and a downstream end (on the right), the cylinder having an outer diameter (a cylinder has an outer diameter), the outer diameter greater than the outer diameter of the turbine shaft (Annotated Figure I); the outer cylinder having a radially outer surface (Annotated Figure I); 
a radial flange (Annotated Figure I) connected to one of the upstream end or the downstream end (Annotated Figure I), the flange extending radially inward from the outer cylinder to define a bore hole (Annotated Figure II), the bore hole having an inner diameter less the outer diameter of the turbine shaft (Annotated Figure II); the outer surface of cylinder defining an integral rib (Annotated Figure II) at the downstream end, the rib extending radially from the outer surface, 
a spanner nut (Annotated Figure I) axially retaining the radial flange with respect to the turbine shaft wherein the turbine shaft has an axial facing surface (Annotated Figure II) restricting rearward axial movement of the adaptor shaft  (The adapter shaft could not pass the axial facing surface); and 
an electric rotor (22) attached to the outer surface of the cylinder (Annotated Figure I) such that the electric rotor rotates with the cylinder (the electric rotor is attached to the cylinder); wherein the rib axially seats the electric rotor (Annotated Figure I).
Regarding Claim 17. Kingels discloses the gas turbine as discussed regarding Claim 16, Kingels further discloses a low pressure shaft (10), the low pressure shaft coaxial with the turbine shaft and having an outer diameter less than an inner diameter of the turbine shaft (Figure 1); a turbine shaft bearing (32) downstream of the adaptor shaft and axially restrained by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kingels (WO 2011/129701) in view of Juh et al. (US 8,579,538).
Regarding Claim 10. Kingels discloses the gas turbine as discussed regarding Claim 2. Kingels does not teach a tie bolt extending through the high pressure shaft.
Juh teaches a tie bolt (48) extending though a shaft (46) of a gas turbine engine (Fig. 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a tie bolt extending through the high pressure shaft of Kingels in order to couple the spanner nut and adapter shaft to the high pressure shaft as taught by Juh (Juh Col 2 line 65-Col 3 Line 28).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kingels (WO 2011/129701) in view of Klemen et al. (US 2017/0335795).
	Regarding Claim 18. Kingels discloses the gas turbine as discussed regarding Claim 16, Kingels further discloses an aircraft can have three shafts (that is a higher pressure shaft than the one shown which would be coaxial and extend radially outward of the shaft (20) shown (¶ 9-10).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a high pressure shaft radially outward of shaft 20 in order to independently couple portions of the compressor and the turbine (Kingels ¶ 9-10). This thirds shaft would have an inner diameter greater than the outer diameter of the turbine shaft 20. 

Klemen et al. shows that a radial flange can extend from either the upstream end (Figure 15) of a cylinder or from a downstream end of a cylinder (Figure 2). 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a radial flange located on the downstream end for a radial flange located on the upstream end  because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (a radial flange on the downstream end for a radial flange on the upstream end), b) the substituted components and their functions were known in the art (see Figures 2 and 15 of Klemen), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (see Figures 2 and 15 of Klemen).  See MPEP 2143 I(B).

Response to Arguments
	Regarding the arguments of the rejection under 102(a)(1) the examiner maintains that Kingles discloses all the elements of the claims. Kingles shows a spanner nut as indicated in Figure 1. This spanner nut is not named or discussed; however, it is clear the indicated structure is a spanner nut which attaches a flange to a shaft as is known in the art. Thus the spanner nut is “inherently described”. "A claim is anticipated only if each and every element as set forth in the accommodates situations in which the common knowledge of technologists is not recorded in the reference; that is, where technological facts are known to those in the field of the invention, albeit not known to judges." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991) See MPEP 2131. In the instant case it is common knowledge that a spanner nut is used to attach a flange to a shaft, and Kingles diagram shows a spanner nut as commonly known to a technologist. 
	Similarly regarding the arguments about “adapter shaft”. Kingles disclosure shows a structure that under BRI is an adapter shaft. Further Kingles need not use the same words or any words to describe every detail of the figures. The figures alone can serve as prior art. In the instant case an adapter shaft is shown in Kingles which reads on the claims. Further the applicants disclosure does not provide a special definition of “adapter shaft” which should be read into the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/ T.J. /Examiner, Art Unit 3741


                                                                                                                                                                                                
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741